      Case 1:18-cv-01781-PGG-BCM Document 194 Filed 07/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      7/17/20
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,
                                                     18-CV-1781 (PGG) (BCM)
                Plaintiffs,
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                     18-CV-7692 (PGG) (BCM)
                Plaintiffs,
        -against-
                                                     ORDER
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court having carefully reviewed (a) the portions of the parties' joint letter dated June

15, 2020 (Dkt. No. 182 in Case No. 18-CV-1781, Dkt. No. 122 in Case No. 18-CV-7692)

addressing plaintiffs' request that defendant Transworld Systems Inc. (TSI) produce various

categories of documents concerning its relationship with defendant Forster & Garbus (Forster);

and (b) TSI's letter dated June 19, 2020, which attached the relevant portions of its privilege log

(Dkt. No. 186 in Case No. 18-CV-1781, Dkt. No. 125 in Case No. 18-CV-7692); it is hereby

ORDERED that:

        1.      TSI shall produce the documents described in category 1, modified as follows:

                "Documents concerning how TSI selects Law Firms such as selected Forster for

                inclusion in its nationwide 'Attorney Network' of local counsel to which Trust

                accounts are referred."
Case 1:18-cv-01781-PGG-BCM Document 194 Filed 07/17/20 Page 2 of 3




 2.    TSI shall produce the documents described in category 2: "Documents concerning

       Forster's 'market share'—a Law Firm's fixed percentage of TSI account referrals

       for litigation, within the jurisdiction where it litigates."

 3.    TSI shall produce the documents described in category 3: "Documents concerning

       TSI’s annual audits of Forster's work for the benefit of Trusts."

 4.    TSI need not produce the documents described in category 4: "Documents

       reflecting instances in which TSI called back a Trust account that had been

       referred to a Law Firm, because TSI lacked proof of indebtedness."

 5.    TSI need not produce the documents described in category 5: "Documents

       reflecting Law Firm requests to TSI for additional documents in connection with

       state-court consumer-defendants' demands for discovery against the Trusts."

 6.    With respect to the documents described in category 6 ("Documents reflecting

       instances in which members of the Affiant Team testified in state court as the

       Trusts’ witness. Such documents (1) include, without limitation, transcripts of

       state-court testimony, and (2) must reflect details including, without limitation,

       the costs of such appearances, and whether the outcome was dismissal."), TSI is

       not required to prepare documents or compile data for the purpose of responding

       to this category, but must produce any extant documents or compilations that

       summarize or track state court testimony by members of the Affiant Team

       (including transcripts if part of or appended to the document or compilation); the

       cost of such testimony; and/or the outcome of the cases where such testimony was

       presented.




                                           2
     Case 1:18-cv-01781-PGG-BCM Document 194 Filed 07/17/20 Page 3 of 3




       If and to the extent TSI contends that specific portions of the documents that the Court

has directed it to produce reveal attorney-client privileged communications, it may redact those

portions, but must then serve an amended privilege log establishing, for each such redaction, "the

privilege's 'essential elements'—that the communications at issue were '(1) between a client and

his or her attorney (2) that are intended to be, and in fact were, kept confidential (3) for the

purpose of obtaining or providing legal advice.'" In re Aenergy, S.A., 2020 WL 1659834, at *1

(S.D.N.Y. Apr. 3, 2020) (quoting United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011)). To

that end, the amended log must list, for each such redaction, the information required by Local

Civil Rule 26.2(a)(2)(A) or (B), as applicable.

Dated: New York, New York
       July 17, 2020                         SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                  3
